Citation Nr: 1757139	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an unspecified skin disability, to include as due to herbicide exposure.

4.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.  Service in the Republic of Vietnam and receipt of the Purple Heart are indicated by the record.

This matter is before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides at the RO in Phoenix, Arizona.

The Veteran's claims were remanded by the Board in June 2015 for further development.  The remand required the RO to take appropriate steps to request any updated treatment records and to afford the Veteran new VA examinations.  New VA examinations were obtained.  The directives having been substantially complied with, the matter again is before the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's post traumatic stress disorder was manifested by occupational and social impairment, with anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including in a work like setting.

2.  Arthritis was not manifest within one year of separation, and an acquired low back disability is not attributable to service.

3.  Herbicide exposure may be presumed.

4.  An unspecified skin disability was not manifest in service, and is not attributable to service.

5.  Basal cell carcinoma is as likely as not attributable to service.
 
6.  Hypertension was not manifest in service or within one year from separation, and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for service-connected post traumatic stress disorder are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.130, 4.2, 4.7, Diagnostic Code (DC) 9411 (2017).

2.  Acquired low back pathology was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  An unspecified skin disability was not incurred in or aggravated by service, and may not be presumed to have been due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

4.  Basal cell carcinoma was incurred in in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).

5.  Hypertension was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and may not be presumed to have been due to herbicide exposure.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.313 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran's January 2014 VA Form 9 contains several contentions regarding the duty to assist.  The Board will address them in turn.  

First, he contends that there is no copy of the self-report SF 89 containing the Veteran's own report of medical history.  The Board finds that this contention is a bald assertion, as there is no evidence this particular file existed or that if it did, that it was lost.  The remainder of the Veteran's file is complete and all of the documents were stored together.  Regardless, the files obtained as part of VA's duty to assist consist of the entirety of the files known to presently exist.  Moreover, there is a section on the current separation examination from August 1970 where the Veteran can list any abnormality and sign it.  The Veteran indicated "none" under notes and significant or interval history.  He also wrote "none" under summary of defects and diagnoses."  The Veteran signed the form, which the Board finds to provide sufficient verification of his condition upon exit.

The Veteran's attorney also contends that there was no follow up sent to counsel subsequent to the initially scheduled July 2013 VA mental health examination.  The evidence in the record suggests that the Veteran was notified on November 4, 2013 of the need to reschedule by the RO.  The examination was completed on November 19, 2013.  In the meantime, the Veteran's VA Form 9 was filed on January 16, 2014, and the case was sent to the Board.  The Veteran's representative sent a status inquiry on March 5, 2015.  VA replied on April 9, 2015 indicating that the Veteran's appeal was received at the Board on Mary 12, 2014.  After some time, and although the Board regrets any delay, the case was remanded and the Veteran was sent a letter on April 4, 2016 to schedule a new VA mental health examination.  A PTSD examination was completed on April 16, 2016.  The Board has complied with its duty to assist with respect to this matter in that it provided two VA examinations.

The Veteran's attorney also contends that he had not received a VA examination for his back.  The record indicates that the Veteran was afforded a compensation and pension examination of the thoracolumbar spine on April 21, 2016.  The VA examination showed impressions of degenerative joint disease of the lumbar spine.  After review of the records, the examiner stated that the Veteran's back condition was less likely than not incurred in or caused by service, to include the motor vehicle accident in service.  This opinion was based on the clinically normal service treatment records for back pain and no continuity of medical evaluation and treatment for a low back condition from 1972 until 2009.

The Board recognizes that the STRs show treatment for a scrotal skin condition.  They indicate a painful growth on the right testicle in May 1969.  However, the Veteran does not indicate that his scrotal skin disorder is the same condition for which he seeks service connection.  Indeed, in his September 2009 Statement in Support of Claim, he states that he seeks service connection for "skin cancer which needs to be burnt off."  His original Application for Compensation and Pension from August 2009 just indicates "skin condition."  Treatment records reflect that the Veteran had liquid nitrogen applied to his forehead and nose to burn off lesions around the end of 2009.  Based on this evidence and the VA treatment records, the Veteran's current claimed  skin disability appears to be isolated to the regions of his forehead and nose, for which he had been receiving ongoing treatment.  The Board will consider his claim accordingly.

Last, VA obtained all available government files from the period immediately following the Veteran's discharge.  His claims at that time were not for a back condition, as the Veteran's attorney argues.  These include a Report of Medical Examination for Disability Evaluation for hearing loss from Tucson from June 1971.  Another cancelled examination indicates it was cancelled for failure to cooperate.  This was received on November 13, 1970 and was for hearing loss and residuals of shell fragment wounds.  None of these records from this time period obtained by VA include any mention of a back disability.  There is no evidence that an unspecified particular file existed or that if it did, VA failed to obtain it.  Absent any specific evidence such documents exist, the Board finds its duty to assist has been satisfied as it has obtained all VA treatment records in its possession.

Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for arthritis manifesting to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.  § 3.303(b).  

Arthritis is subject to presumptive service connection and can be proven alternatively by showing continuous symptomatology.  It must be confirmed by x-ray.

Additionally, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307. 

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309(e). 

The enumerated diseases are AL amyloidosis; chloracne or other acneform diseases; diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease.  38 U.S.C. §§ 1116; 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e), 3.313, 3.318. 

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630 -27641 (2003). 

The evidence from his DD-214 confirms the Veteran's presence in the Republic of Vietnam.  Exposure to Agent Orange is presumed.

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C. § 1154 (b) (2012); 38 C.F.R. 
 § 3.304 (d) (2017).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case by case basis.  See VAOPGCPREC 12- 99 (October 18, 1999).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Maxson v. Gober, the Federal Circuit stated that the combat presumption is an "evidentiary mechanism [that] involves a three step analysis."  230 F.3d 1330, 1332   (Fed. Cir. 2000).  The first two steps require (1) determining "whether the veteran has presented 'satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease' "and (2) determining "whether the evidence is 'consistent with the circumstances, conditions, or hardships of such service.'" Id. at 1323-33 (quoting 38 U.S.C.A. §§ 1154 (b)).  The Federal Circuit established that, "[i]f these two steps are met, the Secretary shall accept the evidence as 'sufficient proof of service-connection,' regardless of the absence of official records." Id.  at 1333 (quoting 38 U.S.C.A. §§ 1154 (b)).  The third step then requires an analysis of whether service connection "may be rebutted by clear and convincing evidence to the contrary." 38 U.S.C.A. §§ 1154 (b); Maxson, 230 F.3d at 1333. 

The combat presumption not only allows the occurrence of both the "cause" of a disability, but the "disability itself."  See Reeves v. Shinseki, 682 F.3d 988, 998-9   (Fed. Cir. 2012) ("In short, although the record contained evidence of the cause of Reeves' disability . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service.") (citing Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The combat presumption reduces for veterans who have engaged in combat the burden of presenting evidence of incurrence of an injury in service, but does not eliminate the nexus requirement.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  The Veteran must show that the disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Reeves v. Shinseki, 682 F. 3d 988, 998-99 (2012).



III.  Rating of PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411, 38 C.F.R. §§ 4.130.  Under DC 9411, the following applies:

His current 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A higher 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A total 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a Veteran may only qualify for a given disability rating under §§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013); 38 C.F.R. §§ 4.126 (a).

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  Id.   

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board March 25, 2014, the previous versions of the regulations including references to the previous edition, DSM-IV, do not apply.  Nevertheless, because some of the examinations and treatment records are from this period, the Board will note their features below.

The DSM-IV criteria include a provision for assignment of a Global Assessment of Functioning (GAF) score by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores from 40 to 31 reflect some impairment in reality testing or communication; or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130.

IV.  History and Analysis

The Veteran's June 1966 entrance examination was clinically normal for the head, neck, spine, other musculoskeletal, skin, heart, and vascular system.  The Veteran's August 1970 exit examination was clinically normal for the head, neck, spine, other musculoskeletal, skin, heart, and vascular system.  STRs show that in July 1968, the Veteran received a burn on the left elbow from an enemy mine while driving a truck on a routine run.  He was treated and released by the NSA Hospital, Danang, in the Republic of Vietnam.  In May 1969, the Veteran was found to have a painful growth on the right side of his scrotum.  

A.  PTSD

A VA Psychiatric History and Assessment from July 2009 with Dr. C. D. found the Veteran has PTSD due to his combat experience and the traumatic events in the Republic of Vietnam and Laos.  He was not psychotic, had no suicidal ideation, no attempts, and was low risk.  He had drug use.  A GAF of 50 was assigned.  Subsequent VA treatment records from Dr. C. D. were substantially the same.

The Veteran was afforded a VA psychiatric examination in September 2009.  The VA examiner acknowledged review of the claims file and treatment records.  At the examination, the Veteran reported difficulties with anger, irreparability, struggles with sleep.  He acknowledged avoidance behavior.  He reported being self-employed in wholesale plant nursery for the past six years.  He reported he was on his fifth marriage.  He was alert and fully oriented.  His overall mood appeared anxious.  His affect was guarded.  There was no psychomotor agitation.  His thought process was logical and goal oriented.  There was no evidence of a psychotic disorder.  Judgment and insight were fair, and impulse control was appropriate during the interview.  His cognitive abilities appeared average.  He met the DSM-IV diagnostic criteria for posttraumatic stress disorder with symptoms most likely caused by or a result of his experiences in the Republic of Vietnam.  His symptomatology appeared to be in the severe range.  

A November 2009 treatment record indicates the Veteran had normal speech, good eye contact, that he was goal directed, had no delusions, no paranoid ideation, no hallucinations, neutral mood, no suicidal or homicidal ideation, intact judgment, and partial insight.  He continued to be disturbed in sleep with nightmares, but was otherwise less anxious and had no irritability.  A GAF of 50 was assigned.  

A December 2009 VA treatment record from the Sun City, Arizona Community Based Outpatient Clinic indicates the psychiatrist named Dr. G. D. provided a GAF score of 35.  It indicates that the Veteran notes that he is unclear why he is seeing the psychologist.  He noted that he did not know why the psychiatrist was seeing him.  The Veteran did not know why the system keeps sending him for mental health treatment.  His level of understanding was listed as "Good."  Ongoing treatment records from Dr. G. D. were substantially the same, including from January 2010.

The Veteran submitted a private psychiatric examination report from Dr. M. S. dated October and November 2010.  He reported a history of problems within employment settings including being argumentative with supervisors and fighting with co-workers.  He reported a history of having been fired from about two thirds of all jobs.  He reported he was on his fifth marriage and were estranged from his children and grandchildren.  The examiner reported he was angry and depressed and anxious.  He reported chronic sleep impairment.  He reported he has had panic attacks on a weekly basis.  He reported suicidal ideation but did not have a plan and the examiner opined that it did not seem deliberate at the present time.  The examiner diagnosed PTSD, severe and chronic.  The examiner stated that the Veteran's social and industrial adaptability were absent and he was not capable of complying with structure and/or authority.  The examiner stated the Veteran's chronic depression and anxiety associated with PTSD continue to render him incapacitated for purposes of productive employment.

The Veteran's October 2010 Social Security Administration (SSA) function report contains separate lay statements concerning his back pain and feeling depressed.  

A December 2010 SSA psychological report found impressions of PTSD.  The Veteran had nightmares, hypervigilance, anxiety, and frustration.  He appeared as mentally competent.  He reported a history of conflicts related to employment.  He had no suicidal ideation.  Cognitively, he appeared to have bright normal to superior ability with some impairment in concentration and attention. 

The Veteran was afforded a VA examination in November 2013.  The VA examiner acknowledged review of the Veteran treatment records and claims file.  The examiner provided a current diagnosis of PTSD and indicated the Veteran's current global assessment in functioning score was 47.  The Veteran denied any suicide behaviors or thoughts since the last examination.  Some of his PTSD symptoms were found to be waxing and waning in their intensity.  The VA examiner reported the Veteran was pleasant at the exam but the Veteran's general demeanor is ornery and negative.  The Veteran reported the Veteran avoids most people and has few close relationships.  The Veteran reported the Veteran remained married to his fifth wife and that this relationship is strong, had limited communication because of language barriers.  The Veteran reported the Veteran stopped working in July 2011 after suffering a massive heart attack.  The Veteran reported the Veteran spends his days playing guitar, watching TV and tinkering around.  There was no neglect in activities of daily living noted.  The Veteran denied ally suicidal thoughts or behaviors.  The Veteran denied any legal problems.  The Veteran's current symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation, and mood and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner reported the Veteran is competent to handle his own financial affairs.

The Veteran was afforded a new VA examination in August 2016.  Upon clinical examination, his PTSD was found to have caused occupational and social impairment with reduced reliability and productivity.  There was no evidence indicating that the Veteran had suicidal or homicidal ideation.  He reported being married for the past 10 years and noted that it is a good relationship with his wife.  He reported that he had contact with his four biological kids, but the contact is marked by ongoing conflicts.  His leisure/social activities/interests have not changed significantly in the interim.  He had symptoms of anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in adapting to stressful circumstances, including work or a work like setting were noted.  He was competent to handle financial affairs.

The Veteran's PTSD is currently rated at 50 percent under Diagnostic Code (DC) 9411, 38 C.F.R. §§ 4.130.  This was based upon difficulty in adapting to a work like setting, in adapting to stressful circumstances, in adapting to work occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, anxiety, chronic sleep impairment, and suspiciousness.  A higher evaluation of 70 percent is not warranted unless there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, intermittently illogical speech, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting), and/or inability to establish and maintain effective relationships.

The Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent at any time during the period of the appeal.  The weight of competent lay and medical evidence indicates that the Veteran has not had deficiencies in most areas of work, school, family relations, judgment, thinking, and mood as required by a higher 70 percent rating.  The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD.

Here, the medical records and VA examinations have not reflected that the Veteran's PTSD results in occupational and social impairment to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He does not experience more severely disabling symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  The Veteran has consistently denied suicidal ideation, and there is no indication that suicidal ideation has significantly interfered with the Veteran's occupation or social functioning.  

The Board acknowledges the lower GAF scores, as low as 35 from ongoing treatment records from Dr. G. D.  His range of GAF scores from 35 to 50 indicates that the Veteran suffered from moderate to severe symptoms of PTSD.  As noted above, a GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned. However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Nevertheless, while the Veteran's symptoms may wax and wane, a review of all the most probative evidence of record finds that the Veteran's PTSD is most closely approximated by a 50 percent rating.  The most probative evidence is the August 2016 VA examination, which is also consistent with the VA treatment records and SSA records.  In particular, the Veteran had no suicidal ideation, illogical speech, or near continuous panic, as would be more illustrative of a higher 70 percent evaluation.  Consequently, a rating in excess of 50 percent is not warranted.



B.  Back Disability

The Veteran's June 1966 entrance examination was clinically normal for the head, neck, and spine, other musculoskeletal.  The Veteran's August 1970 exit examination was clinically normal for the head, neck, and spine, other musculoskeletal.  

The Veteran reports that his truck was blown up while serving in the Republic of Vietnam in 1969, and he has experienced continued back pain ever since.  His pain is in the lower back.  

VA treatment records from July 2009 indicate the Veteran reported experiencing lower back pain for the past 40 years.  An August 2008 treatment record shows the Veteran had lower back pain.  A November 2009 treatment record indicates complaints of back pain.  A primary care treatment record from June 2010 shows lower back pain, with physical therapy completed.  In January 2011, he reported his back improved with acupuncture.  A primary care treatment record from December 2011 indicated no back issues.  A primary care treatment record from October 2011 shows the back was clinically normal.  A primary care treatment record from August 2014 indicated lower back pain, nonradiating.  

SSA records indicate that the Veteran was determined to be disabled since April 4, 2009 for disorders of the back and affective disorder.  The Veteran worked as a carpenter, iron worker, and plant nursery owner.  He can no longer lift, bend, stoop or climb.  He is unable to sleep more than three hours per night due to pain in his back.  

A July 2009 x-ray revealed impressions of lower thoracic and lumbar spine changes.

A November 2010 private medical opinion from a Dr. T. B. from Prescott Valley Spine and Sports also associated with his SSA claim discusses his medical history.  A related November 2009 MRI had revealed impressions of degenerative disc disease and spinal stenosis at the L4-5 disc greater than the L3-4 disc.  Dr. T. B. stated that it should be noted that nearly 99 percent of the records he reviewed had nothing to do with his back pain.  He found it pertinent in the aforementioned STRs that in July 1968 the Veteran was injured on a routine run.  He was treated and released.  He highlighted that there was no mention of sustaining a back injury at this time and nowhere else in the medical records is there any record of a mention of back pain.   He indicated that the Veteran does report chronic low back pain ever since this injury in 1968. 

The physician opined that the etiology of the Veteran's pain was caused by the truck explosion that he was involved in in Viet Nam.  He elaborated that it was certainly reasonable that there is a connection between this injury and his current back condition.  However, he noted that there is no medical evidence to support the claim.  Nevertheless, citing what may be construed as VA's combat presumption in place of incomplete medical records, it is his opinion that the back condition is a result of the injury he suffered in Viet Nam when a mine exploded under the truck he was driving.  

A December 2010 private medical examination from MDSI Physician Services also indicates impressions of lower back pain.  The Veteran reported experiencing pain for the past 40 years since he was injured during the Vietnam War when an explosive blew up his truck. 

The Veteran was afforded a VA back examination on in April 2016.  There were impressions of arthritis.  His range of motion of the spine was clinically normal.  The VA examiner opined that the Veteran did not have any functional loss or functional impairment of the thoracolumbar spine.  He did not report any flare-ups.  There was no pain noted on examination.  The Veteran was able to perform repetitive use testing.  The VA examiner found that his back condition does not impact his ability to work.  After a review of the records, the VA examiner gave an impression of lower thoracic and lumbar spine changes.  The VA examiner opined that the Veteran's back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In furnishing this opinion, the VA examiner noted that the service treatment records are clinically normal for any back condition, and there is no continuity of medical evaluation and treatment for a low back condition from 1972 until 2009.  

Although there is evidence of a motor vehicle accident in service, the most probative evidence is the STRs and April 2016 VA examination citing indicating the onset of back pathology many years removed from service.  The STRs are clinically normal for the back.  The July 1968 reference indicates the Veteran only received a burn on the left elbow and was treated and released.  On the separation examination from August 1970 where the Veteran can list any abnormality and sign it, he indicated "none" under notes and significant or interval history.  He also wrote "none" under summary of defects and diagnoses."  The Veteran signed the form.    Arthritis was not confirmed by x-ray until July 2009.  While the Veteran is competent to report back pain and involvement in a motor vehicle accident in service, his accounts are outweighed by the contemporaneous medical records and the findings of the April 2016 VA examination.  In addition, his statements about back pain for the past 40 years are inconsistent with the contemporaneous medical records, and thus further damage the credibility of the Veteran's reports as to the onset of such symptoms.  

While the Board acknowledges the private medical opinions, they are also inconsistent with the contemporaneous medical evidence of record from the Veteran's time in service.  In particular, the medical opinion from Dr. T.B. is based upon the July 1968 service treatment record and otherwise the Veteran's own lay account, which the Board has found to lack credibility.  In addition, Dr. T. B. readily admits that "that nearly 99% of the records I reviewed had nothing to do with his back pain."  He also noted that "However, as noted above, there is no medical evidence to support this claim."  In addition, the contemporaneous VA treatment records show that a chronic disease entity did not manifest for several years after discharge, and a VA examination supports such a finding.  Consequently, service connection for a back disability is not warranted.    

C.  Unspecified Skin Disability and Skin Cancer

The Veteran's June 1966 entrance examination was clinically normal for the head, neck, and skin.  The Veteran's August 1970 exit examination was clinically normal for the head, neck, and skin.  

VA treatment records from July 2009 noted skin lesions on the Veteran's forehead and hand.  At the time, no new skin rashes or skin moles were noted.  In November 2009 the Veteran indicated that he was concerned about skin lesions in the forehead and nose.  He stated that he had liquid nitrogen applied multiple times through a private provider, but it did not help.  The Veteran was afforded a dermatology consult in December 2009 for recurrence of lesions to forehead and nose.  Liquid nitrogen was once again applied.  The Veteran was also instructed to apply Efudex to his skin.  Sun protection was discussed.  At a follow up in February 2010, actinic keratosis on the left cheek was noted.  A positive result from Efudex was noted.  The Veteran was seen for an annual skin check and actinic keratosis were noted on his arms and forehead. The Veteran was seen again by Dermatology in June 2012.  There were impressions of actinic keratosis.  A later treatment record from June 2016 noted no rashes or lesions upon an examination of the skin.

The Veteran was afforded an April 2016 VA dermatological examination.  At the VA examination, he described that he started having lesions (actinic keratosis) frozen off with liquid nitrogen for the past 20 years.  He was told he had skin cancer.  He thought it was a basal cell carcinoma on his left cheek, and treated with electrodessication and curettage by a private dermatologist.  Upon clinical examination, the Veteran had no visible skin conditions.  He did not have any systemic manifestations due to any skin diseases.  The VA examiner opined that there were no skin lesions that are at least as likely as not incurred in or caused by service in Vietnam, and the undocumented skin cancer and actinic keratosis have not been accepted as presumptive evidence of Agent Orange exposure.

In a related April 2016 VA medical opinion, the VA examiner opined that the Veteran's basal cell carcinoma, left cheek, is not at least likely related to his active military service, to include his credible report of herbicide exposure during service in Vietnam.  The VA examiner explained there has been no relationship between the advent of basal cell carcinoma and herbicide exposure in Vietnam.  As far as sun exposure is concerned, because she cannot separate out the exposure during prior civilian time and civilian time after military service from the exposure during military time, she could not connect basal cell carcinomas to military service.

The Veteran is competent to report that he has experienced sun exposure.  The Veteran is competent to report that he has skin pathology.  He is also competent to report that he was told he has skin cancer.  

Although the April 2016 VA examiner found that basal cell carcinoma, left cheek, was not at least likely related to his active military serve, the examiner specifically notes that she could not separate out the exposure during prior civilian time and civilian time after military service from the exposure during military time.  There clear implication of this finding is that the in-service sun exposure was a contributing factor.  For this reason, and having resolved doubt in favor of the Veteran, the Board finds that service connection for the residuals of basal cell carcinoma is granted.  

As to other skin complaints noted, the most probative evidence is the STRs and the April 2016 VA examination with medical opinion.  This evidence suggests that the Veteran's remaining skin pathology was not incurred in or aggravated by service.  There is no indication in any of the STRs of any impressions of skin pathology during service or at his exit examination.  Skin pathology was first manifest in 2009, many years remove from discharge.  In addition, there is no accepted proof that the remote onset of an unspecified skin disability other than basal cell carcinoma is otherwise related to service.  The STRs show various treatment and diagnoses of skin abscess and condylomata accuminata, possible warts and cysts affecting the penis and scrotum region in 1968-1969.  However, this was shown to be a temporary condition which resolved with treatment, and no permanent residual disability was shown at the time of separation.  At this time, the available scientific and medical evidence does not support the conclusion that the Veteran's present skin disease is associated with herbicide exposure.  There is no probative evidence to the contrary.  Consequently, service connection for an unspecified skin disability other than basal cell carcinoma is not warranted.

D.  Hypertension

The Veteran's June 1966 entrance examination was clinically normal for heart and vascular system.  The Veteran's August 1970 exit examination was clinically normal for the heart and vascular system.  

VA treatment records from July 2009 show impressions of hypertension.  A November 2009 VA treatment record indicates the Veteran had uncontrolled hypertension.  A June 2016 VA treatment record indicates treating providers discussed hypertension with the Veteran, including the importance of meeting blood pressure goals in order to reduce the risk of heart attack, stroke, coronary artery disease, blood clot, loss of limb or even death.

The June 2015 remand directives required the VA examiner address the NAS 2006 and 2008 updates, which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg 32:54.0, 32;549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).

The Veteran was afforded an April 2016 VA examination.  The Veteran reported that he was not treated for hypertension while on active duty.  The VA examiner reviewed his treatment records, as well as the Veteran, and found that he is currently asymptomatic.  He has been on a prescription of metoprolol since about 2004.  The VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by service, to include exposure to Agent Orange.  An addendum opinion also indicates that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This opinion was based on clinically normal service treatment records for evaluation or treatment for vascular conditions, as well as risk factors known to be associated with hypertension.  The VA examiner cited a March 2016 Up to Date article indicating associated risk factors for hypertension include age, obesity, family history, race, reduced nephron number, high sodium diet, excessive alcohol consumption, diabetes, dyslipidemia, personality traits and depression.  In addition, the VA examiner also opined that Agent Orange is not a known risk factor.  The VA examiner explained that hypertension is not listed as a presumptive of Agent Orange.  Last, the VA examiner noted that articles from the National Academy of Science from 2006 and 2008 are not accepted in mainstream medicine as to the etiology/causation of hypertension.

The Veteran is competent to report that he was told by a physician that he has hypertension.  

Here, the most probative evidence are the STRs and the April 2016 VA examination indicating the Veteran is currently asymptomatic, and that his previous identified hypertension is less likely than not related to service.  The STRs are clinically normal for the heart and vascular system.  In addition, hypertension was not identified for many decades after discharge, until 2009.  Although VA treatment records show a history of hypertension, VA treatment records show that a chronic disease entity did not manifest for several decades after discharge.  In addition, the Veteran was asymptomatic as of April 2016.  There are no other medical opinions or articles specific to the onset and etiology of the Veteran's specific disability.  There is no probative evidence to the contrary.  At this time, the available scientific and medical evidence does not support the conclusion that hypertension is associated with herbicide exposure, as hypertension is not listed in the enumerated presumptive diseases for Agent Orange.  Consequently, service connection for hypertension is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board finds that the preponderance of the evidence is against these claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected post traumatic stress disorder is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an unspecified skin disability, to include as due to herbicide exposure is denied.

Entitlement to service connection for the residuals of basal cell carcinoma is granted.

Entitlement to service connection for hypertension, to include as due to herbicide exposure is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


